JS44 Rev 06/1 f-ASE 1:19-cv-19317-RMB-KM¥ivyPppeOyvER Saseep/24/19 Page 1 of 5 PagelD: 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as Required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

 

purpose of initiating the civil dockel sheet, (Si: INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
I. (a) PLAINTIFFS DEFENDANTS
Denise Baron Abigail L. McCann and John McCann
(b) County of Residence of First Listed Plaintift Philadelphia County of Residence of First Listed Defendant Gloucester
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,
(c) Attorneys (Iirm Name, Address, and Telephone Number) Attorneys (if Known}
Bernard M. Gross, Esq.
Law Offices Barnard M. Gross, PC
1500 JFK Blvd,, Suite 1820
Philadelphia, PA 19102
215-561-3600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(lor Diversity Cases Only) and One Box for Defendant)
1 1 U.S. Government "3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State "4 X 1 Incorporated or Principal Place "4 "4
of Business In This State
1 2 U.S. Government X' 4 Diversity Citizen of Another State x2 "2 Incorporated and Principal Place a) a)
Defendant (indicate Citizenship of Parties in Item Hf) of Business In Another State
Citizen or Subject of a "3 ‘3. Foreign Nation "6 "6
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS— FORFEITUREPENAL TY] BANKRUPTCY ER ES
1 110 Insurance PERSONAL INJURY PERSONAL INJURY 1 625 Dnug Related Seizure "422 Appeal 28 USC 158 1 375 False Claims Act
1 (120 Marine ‘310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |" 423 Withdrawal "376 Qui Tam (31 USC
1 130 Miller Act 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 1 367 Health Care/ 1 400 State Reapportionment
1 150 Recovery of Overpayment |' 320 Assault, Libel & Pharmaceutical | __ PROPERTY RIGHTS ]1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury ‘1 820 Copyrights 1 430 Banks and Banking
1 151 Medicare Act ' 330 Federal Employers’ Product Liability 1 830 Patent 1 450 Commerce
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal | 835 Patent - Abbreviated 1 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 1 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 7 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR = “ 1 480 Consumer Credit
of Veteran’s Benefits KX 350 Motor Vehicle 7 370 Other Fraud 1 710 Fair Labor Standards ” 861 HIA (1395 ff) 1 490 Cable/Sat TV
1 160 Stockholders’ Suits ' 355 Motor Vehicle 1 371 Truth in Lending Act 1 862 Black Lung (923) 1 850 Securities/Commodities/
1 190 Other Contract Product Liability 1 380 Other Persona! J 720 Labor/Management ' 863 DIWC/DIWW (405(g)) Exchange
J 195 Contract Product Liability |’ 360 Other Personal Property Damage Relations J 864 SSID Title XVI J 890 Other Statutory Actions
7 196 Franchise Injury 1 385 Property Damage 1 740 Railway Labor Act * 865 RST (405(g)) 7 891 Agricultural Acts
"362 Personal Injury - Product Liability 751 Family and Medical 1 893 Environmental Matters
Medical Malpractice Leave Act J 895 Freedom of Information
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|1 790 Other Labor Litigation FEDERAL TAX SUITS Act
7 210 Land Condemnation J 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 1 870 Taxes (U.S, Plaintiff 1 896 Arbitration
J 220 Foreclosure 1 441 Voting J 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
1 230 Rent Lease & Ejectment J 442 Employment 1 510 Motions to Vacate 1 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land } 443 Housing/ Sentence 26 USC 7609 Agency Decision
1 245 Tort Product Liability Accommodations 1 530 General 1 950 Constitutionality of
1 290 All Other Real Property J 445 Amer. w/Disabilities - |] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 7 462 Naturalization Application
J 446 Amer. w/Disabilities- [1 540 Mandamus & Other |J 465 Other Immigration
Other J 550 Civil Rights Actions
1 448 Education 1 555 Prison Condition
J 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
XX Original J 2 Removed from J 3  Remanded from 1 4 Reinstatedor ' 5 Transferred from 1 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. 1332(a)

Brief description of cause:
Motor vehicle accident, collision on ROute 168 East near Almonesson Rd, Blackwood, NJ

VII. REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND S$ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: ’ Yes ’No

VIII. RELATED CASE(S)

 

VI. CAUSE OF ACTION

 

 

 

(See instructions
IF ANY ”  UDGE DOCKET NUMBER

“ah LF
/ [ae a

$$$

 

FOR OFFICE USE ONLY
Case 1:19-cv-19317-RMB-KMW Document1 Filed 10/24/19 Page 2 of 5 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

DENISE BARON : CIVIL ACTION NO:
157 N. 3rd Street, Apt. 2R :
Philadelphia, PA 19106

JURY DEMANDED

V.
ABIGAIL L. MC CANN
136 Hurffville-Grenloch Road
Sewell, NJ 08080

and
JAMES MC CANN
136 Hurffville-Grenloch Road
Sewell, NJ 08080

COMPLAINT

1. The Plaintiff, Denise Baron is an individual and resides at 157 N. 3" Street,
Apt. 2R, Philadelphia, PA 19106.

2. The Defendants, Abigail L. Mc Cann and James Mc Cann are individuals and

reside at 136 Hurffville-Grenloch Road, Sewell, NJ 08080.

3. The Plaintiff, Denise Baron, at all times hereinafter mentioned , was the driver
of a motor vehicle involved in the hereinafter mentioned collision.

4. The Defendant, Abigail L. McCann, at all times hereinafter mentioned,
operated and controlled another motor vehicle involved in the hereinafter mentioned
collision as agent, servant, workman and/or employee of defendant James McCann.

5. Jurisdiction is based upon diversity of citizenship pursuant to 28 U.S.C.
§1332(a); the matter in controversy exceeds the sum of Seventy-Five Thousand Dollars
($75,000.00) exclusive of interest and costs. Plaintiff, Denise Baron, is a citizen of the
Commonwealth of Pennsylvania. Defendants, Abigal L. McCann and James McCann, are
citizens of the State of New Jersey.

 

6. On February 2, 2019, at approximately 4:50 p.m. on Route 168 East near
Almonesson Road, Blackwood, New Jersey, the said motor vehicles were involved in a
collision.

7. This motor vehicle accident resulted solely from the negligence and
carelessness of the Defendants herein, and were not due in any manner whatsoever to any
act or failure to act on the part of the Plaintiff.
Case 1:19-cv-19317-RMB-KMW Document1 Filed 10/24/19 Page 3 of 5 PagelD: 3

COUNT |!

8. Plaintiff, Denise Baron, hereby incorporates by reference paragraphs 1
through 7 as though the same were more fully set forth herein again at length.

9. The aforesaid motor vehicle collision was caused by the carelessness,
recklessness and negligence of the defendants and consisted of the following:

(a) Operation of defendants’ motor vehicle at a high and excessive rate
of speed under the circumstances:

(b) Failure to have defendants’ motor vehicle under proper and adequate
control under the circumstances;

(c) Failure to have due regard for the point and position of said motor
vehicle containing the plaintiff.

(d) Violation of the pertinent statutes and ordinances;
(e) Otherwise failing to exercise due care under the circumstances;

(f) Such acts or omissions which may be discovered during the course
of this litigation; and

10. As a result of the aforesaid collision, the Plaintiff, Denise Baron, sustained
serious injuries in and about the head, body and extremities including, but not limited to
cervical sprain and strain; cervical radiculopathy; thoracic sprain and strain; lumbar sprain
and strain; bilateral trapezius sprain and strain: adjustment disorder with mixed anxiety and
depressed mood. Plaintiff has suffered and may continue to suffer great physical pain,
serious and permanent injury and mental anguish; plaintiff has been and may continue to
be prevented from attending to plaintiff's usual activities, duties and occupations and has
suffered and may continue to suffer a loss of earnings and earning capacity and plaintiff
has incurred and may continue to incur various medical expenses in and about an effort

to cure plaintiff of the aforesaid injuries.

11. As a result of the injuries herein above described, Plaintiff was and will
continue to be obligated to spend various sums of money for medicine and medical
treatment in and about endeavoring to treat plaintiff for said injuries all to plaintiff's great
financial damage and loss.

12. As a further result of the aforementioned accident, Plaintiff has suffered
severe physical pain, aches, mental anguish, humiliation, inconveniences, and loss of life’s
pleasures, and he may continue to suffer the same for an indefinite time in the future.
Case 1:19-cv-19317-RMB-KMW Document1 Filed 10/24/19 Page 4 of 5 PagelD: 4

13. As adirect result of the aforementioned accident, Plaintiff has been unable

to attend to his daily chores, duties and occupations and may be unable to do so for an
indefinite period.

WHEREFORE, Plaintiff Denise Baron, demands judgment against Defendants
Abigail L. McCann and James McCann in a sum in excess of Seventy-Five Thousand

Dollars ($75,000.00). The amount sued upon is in excess of that requiring submission to
arbitration.

LAW OFFICES
BERNARD M. GROSS, P.C.

LS Hef

ae L. NEWMAN, JRZ~
lid

ation Code: JN68
Two Penn Center
1500 JFK Blivd., Suite 1820
Philadelphia, PA 19102
Phone: (215) 561-3600
Fax: (215) 561-3000
Attorney for Plaintiff
Case 1:19-cv-19317-RMB-KMW Document1 Filed 10/24/19 Page 5 of 5 PagelD: 5

VERIFICATION

DENISE BARON, being duly sworn according to law, deposes and says that the
facts set forth in the foregoing Civil Action Complaint are true and correct to the best of her
knowledge, information and belief.

This statement is made subject to the penalties of 18 Pa. C.S. Section 4904 relating

to unsworn falsification to authorities.

(DB) Dawe Porn

DENISE BARON
